1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Lexi_Negin@fd.org
6    Attorney for Defendant
     MICHAEL RICHARD MAXWELL
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                        Case No. 2:17-cr-101 MCE
11
12                    Plaintiff,                       STIPULATION AND ORDER TO CONTINUE
                                                       STATUS CONFERENCE AND EXCLUDE TIME
13            v.
                                                       DATE:        July 1, 2021
14    MICHAEL RICHARD MAXWELL,                         TIME         10:00 a.m.
15                                                     JUDGE:       Hon. Morrison C. England, Jr
                      Defendant.
16
17
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18
     Attorney through Heiko P. Coppola and James Conolly, Assistant United States Attorneys,
19
     attorneys for Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal
20
     Defender Lexi P. Negin and Mia Crager attorneys for Michael Richard Maxwell, that the status
21
     hearing scheduled for May 20, 2021, be continued to July 1, 2021 and that the Court exclude
22
     time pursuant to the Speedy Trial Act.
23
            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
24
     the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
25
     this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
26
     Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court
27
     has allowed district judges to continue criminal matters.
28
      Stipulation and Continue Status Conference and    -1-        United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
1           This and previous General Orders, as well as the declarations of judicial emergency, were
2    entered to address public health concerns related to COVID-19.
3           Although the General Orders and declarations of emergency address the district-wide
4    health concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice

5    provision “counteract[s] substantive openendedness with procedural strictness,” “demand[ing]

6    on-the-record findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).

7    “[W]ithout on-the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507.

8    Moreover, any such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-

9    Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice

10   continuance must set forth explicit findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

12   mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent

13   declaration of judicial emergency require specific supplementation. Ends-of-justice

14   continuances are excludable only if “the judge granted such continuance on the basis of his

15   findings that the ends of justice served by taking such action outweigh the best interest of the

16   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such

17   period is excludable unless “the court sets forth, in the record of the case, either orally or in

18   writing, its reason or finding that the ends of justice served by the granting of such continuance

19   outweigh the best interests of the public and the defendant in a speedy trial.” Id.

20          The General Orders and declaration of judicial emergency exclude delay in the “ends of

21   justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). In light of the societal context created by the

22   foregoing, this Court should consider the following case-specific facts in finding excludable

23   delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7) (Local
     Code T4).
24
            Defense counsel desires additional time to review the prior trial transcript, review
25
     discovery, to evaluate potential defenses, and to otherwise prepare for trial. The case involves
26
     experts that are out of town and for whom the pandemic would cause logistical problems.
27
            Defense counsel believes that failure to grant the above-requested continuance would
28
      Stipulation and Continue Status Conference and   -2-           United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
1    deny her the reasonable time necessary for effective preparation, taking into account the exercise
2    of due diligence and the difficulties that the COVID-19 pandemic creates for effective client
3    preparation and consultation.
4           The government does not object to the continuance.

5           Based on the above-stated findings, the ends of justice served by continuing the case as

6    requested outweigh the interest of the public and the defendant in a trial within the original date

7    prescribed by the Speedy Trial Act.

8           Nothing in this stipulation and order shall preclude a finding that other provisions of the

9    Speedy Trial Act dictate that additional time periods are excludable from the period within which

10   a trial must commence. Discovery has been either produced directly to counsel and/or made

11   available for inspection and copying. Counsel for defendant desires additional time to consult

12   with her client, to review the current charges, to conduct investigation and research related to the

13   charges, and to otherwise prepare for trial.

14           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

15   excluded from this order’s date through and including July 1, 2021, as previously ordered,

16   pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order

17   479, Local Code T4 based upon continuity of counsel and defense preparation.

18   DATED: May 7, 2021                                Respectfully submitted,

19                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
20
21                                                     /s/ Lexi P. Negin
                                                       LEXI P. NEGIN
22                                                     Assistant Federal Defender
                                                       Attorney for MICHAEL RICHARD MAXWELL
23
24   DATED: May 7, 2021                                PHILLIP A. TALBERT
                                                       Acting United States Attorney
25
                                                       /s/ James Conolly
26
                                                       JAMES CONOLLY
27                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
28
      Stipulation and Continue Status Conference and     -3-         United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
1                                                      ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice are served by granting the requested continuance and outweigh the
7    best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including July 1,
9    2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the May 20, 2021 status conference shall be continued until July 1, 2021, at 10:00 a.m.
13          IT IS SO ORDERED.
14
15   Dated: May 12, 2021

16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Continue Status Conference and    -4-          United States v. Maxwell, 2:17-cr-101-MCE
      Exclude Time
